Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“receiving, by a computing device, a first query comprising a logical entity qualifier, one or more pattern identifiers that indicate a first pattern of the first query, and a data set identifier corresponding to a data set comprising a plurality of data assets corresponding to a plurality of electronic files, the logical entity qualifier indicating existence of a second pattern within the first query;
identifying a set of data assets from the data set based at least in part on executing, by the computing device against the data set corresponding to the data set identifier, a second query generated from the first query and comprising the first pattern;
based at least in part on identifying that the first query comprises the logical entity qualifier, generating, by the computing device in real time, one or more logical entities based at least in part on identifying corresponding subsets of the set of data assets using the second pattern, a logical entity of the one or more logical entities corresponding to a respective label that represents a respective subset of data assets of the set of data assets, the respective subset of data assets comprising two or more data assets that similarly match the second pattern;
maintaining a mapping between the one or more logical entities and the respective subset of data assets that each of the one or more logical entities represent; and
presenting, by the computing device in response to receiving the first query, a condensed view of the set of data assets identified, the condensed view comprising one or more labels corresponding to the one or more logical entities that were generated, each label representing a different subset of the set of data assets” such as required by Claims 1, 8, 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152